933 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.D. PRINCE, Plaintiff-Appellant,v.MARTIN COUNTY COAL CORPORATION, Defendant-Appellee.
No. 90-6206.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

Before KRUPANSKY and BOGGS, Circuit Judges, and COHN, District Judge*.
PER CURIAM.


1
Plaintiff-appellant J.D. Prince has appealed from summary judgment entered by the United States District Court for the Eastern District of Kentucky in favor of defendant-appellant Martin County Coal Company in this action alleging breach of an employment agreement.  The appellant has alleged that the appellee not only breached a personal guarantee of continued employment, but also breached a seniority agreement between the appellee and his nonunionized employees.1


2
Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the appellant was an at will employee and no promise of continued employment, whether or not actually made, was binding.    Shah v. American Synthetic Rubber Corp., 655 S.W.2d 489 (Ky.1983).  Further, this court concludes that no seniority agreement was in effect as to general layoffs, and that the agreement on which the appellant relies considers seniority only in relation to internal transfers and opportunity for promotion.


3
Accordingly, the summary judgment in favor of appellee is AFFIRMED for the reasons stated in the opinion of the district court on September 4, 1990.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation


1
 As no union organization has been elected to represent the employees, Kentucky law rather than federal labor law applies to the issues in this case